

Exhibit 10.3
(English Translation)


No.: YB7501200928439002

 
Shanghai Pudong Development Bank
 
Contract of Guarantee
 
(Single)
 
SHANGHAI PUDONG DEVELOPMENT BANK

 
1

--------------------------------------------------------------------------------

 
 
Contract of Guarantee

 
Guarantor:
Wang, Lixin                 Wang, Peili
   
Creditor:
Shanghai Pudong Development Bank Co. Ltd. Dalian Branch

 
Whereas:
 
The guarantor voluntarily assumes the guarantee liability for the entire loan
under the Main Contract (as specified in Article 7), in order to ensure the
comprehensive and timely performance of the obligations by the debtor under the
Main Contract and the exercise of the creditor’s rights.
 
The parties have reached a consensus through friendly consultation to conclude
this contract. The parties will commit in accordance to the terms and conditions
stipulate hereunder.
 
Article One     The Main Debt Guaranteed
 
 The details of the guaranteed Creditor’s right(s) are provided in Article 7 of
this Agreement.
 
Article Two     Guarantee Liability
 
1.
Scope of Guarantee

 
The Guarantee covers the creditor’s right of this contract, interests (the
interests mentioned hereinafter including interest, default interest, compound
interest), liquidated damages, compensation, charges, all expenses incurred in
the signing and performance of this contract and the expenses attributable to
the exercise of guarantee rights and the creditor’s rights (including but not
limited to litigation fee, taxes, attorney fee, travel expenses, management fee
and charge for auction or disposition of property) and the additional security
deposit required by the creditor has not added to the guarantee amount.
 
 
2

--------------------------------------------------------------------------------

 
 
2.
Mode of Guarantee

 
The Guarantee mode hereof is guarantee with joint and several liabilities.
 
The guarantor confirms. In case that the debtor fails to repay the debt in
accordance with the Main Contract, the creditor is entitled to ask the guarantor
to assume the guarantee liability in the scope defined in this contract, no
matter whether the creditor has other security rights on the debt under the
contract (including but not limited to security, mortgage and pledge), with no
need to ask the other guarantor to assume the guarantee liability first.
 
The guarantor hereby undertakes to waive the defense that claims for advance
enforcement of the guarantee in rem provided by the debtor.
 
3.
Guarantee Period

 
Guarantee period for each debt shall be calculated respectively and is from the
maturity date of each debt to two years after the maturity date in the Main
Contract.  The guarantor shall assume separately the guarantee liability of
repayment installments of each debt under the contract during the term of the
contract.  The guarantee period of any one debt shall be two years as from the
expiry of last installment loan in case of the repayment in installments for the
debt.
 
The term “maturity” and “expiry” stated in this contract includes the situation
when the creditor announces the early maturity.  The early maturity date
announced of shall be the expiry date of the debt.
 
The guarantee period shall be two years as of the expiry date provided in the
extension agreement if an extension agreement is reached between the debtor and
the creditor.  The guarantor’s join and several liabilities for the debts shall
remain in force in the extended period without the guarantor’s prior content.
 
4.
Alteration of The Main Contract

 
Any extension and any deferred repayment permission the creditor gives to the
debtor and the amendments, alterations or replacements of any terms and
conditions of the Main Contract made by the creditor and the guarantor shall not
have any effect on the rights and interests of the creditor under this contract
and shall not cause any diminishment of the guarantee liability base on the
guarantor’s deemed consent in the case.
 
The issue of Letter of Credit, Letter of Guarantee or Standby Letter of Credit
by the creditor, or any amendment of the Letter of Credit, Letter of Guarantee
or Standby Letter of Credit made by the creditor and the guarantor shall not
cause any diminishment of the guarantee liability with no need to obtain the
consent of the guarantor or prior notify the guarantor based on the guarantor’s
deemed consent in the case.
 
Article Three     Statement and Commitments
 
The guarantor states and undertakes as follows to the creditor:
 
(1)
The guarantor shall be an independent legal subject that has complete civil
capacity to perform the obligations of the contract and assume the civil
responsibility independently.

(2)
The guarantor has the authority to sign the contract, and the guarantor has
already obtained all the authorization and approval required by the contract;
the terms and conditions of this contract are reached on a basis of the
guarantor’s real intent and free will and shall have legal binding force on the
guarantor.

(3)
The guarantor hereby undertakes that there is no any infringement of the laws
(the laws hereof includes laws, regulations, rules, local laws and regulations,
judicial interpretation), Articles of Association, relevant documents of the
bodies with power, judgments or decisions made and any conflict with other
contract that the guarantor has already signed or any other obligations the
guarantor has already taken during the execution and performance of this
contract.

 
 
3

--------------------------------------------------------------------------------

 

(4)
The guarantor shall promise all financial statements (if any) complies with the
laws and regulations of the People’s Republic of China (excluding Hong Kong,
Macau and Taiwan Region) and could gives a real, complete and unprejudiced
explanation of the financial conditions of the guarantor and all documents and
materials involved with this contract are accurate, real, complete, valid
without any concealment.

(5)
The guarantor shall vow to go through the filing, registration or other
procedures required by the validity and legal performance of the contract and
pay relevant expenses.

(6)
No big adverse change of the operational and financial situation occurs since
the latest audited financial statement.

(7)
The guarantor has disclosed all the facts or information it knows or should know
which is important for the creditor to decide whether to offer the loan under
the contract.

(8)
The guarantor hereby confirms any arrear of wage, medical care, disability
benefits and compensatory payment has not happened or will not happen in the
execution date and during the performance of this contract.

(9)
The guarantor undertakes there is no situation or event that has or may have
material negative effect on the performance capability of the guarantor.

 
Article Four     Contracted Matters
 
1.
The Commitments of the Guarantor

 
(1) 
The guarantor undertakes not to take the following actions without the written
content of the creditor:

 
 
1)
Dispose the whole or majority of the significant assets in ways of sale,
donation, rent, transfer, mortgage, pledge or other measures.

 
2)
Change materially the operative mechanism or property organization form,
including but not limited to the contractual operation, leasing, consortium,
corporation system reform, shareholding reform, share transfer, merger (or
acquisition), joint venture with foreign investment (or cooperation), division,
establishment of subsidiaries, transfer of property and decrease of registered
capital.

 
3)
Change the business scope or major businesses and to alter the Articles of
Association.

 
4)
Providing the guarantee to the third parties that have huge negative effect on
the guarantor’s financial situation and its capability to perform the
obligations under the contract.

 
5)
Apply for reorganization, bankruptcy and dismissal of the company.

 
6)
Sign the contracts/agreements that have huge adverse effect on the guarantor’s
ability to perform the obligations under this contract or assume relevant
obligations that have same effect.

 
 
4

--------------------------------------------------------------------------------

 

(2)   The guarantor undertakes to promptly notify the creditor of the event on
the day of the event and send the originals of relevant notice (stamped by
non-natural person or signed by natural person) to the creditor in five (5)
business days after the day of the event in case of the following circumstances:
 
 
1)
The events that deny the authenticity and accuracy of the statements and
commitments the guarantor makes in this contract happen.

 
2)
The guarantor or its controlling shareholder, actual controller or the related
parties being involved in litigation or arbitration, or its asset being
distained upon, sealed-up, frozen or enforced or being imposed by other measures
that have same effect, or its legal representative, director, supervisor and
senior management staffs being involved in litigation, arbitration or other
enforcement measures.

 
3)
The change of the legal representative or its authorized representatives, the
responsible person, the main person in charge of finance, mailing address,
business name and office location, or the guarantor’s change of home address,
habitual residence and work unit, leave the residing city for an extended period
of time, name change or has negative change on the income level.

 
4)
Apply reorganization, bankruptcy by other creditors, or revoked by the superior
agency.

 
(3)   The guarantor undertakes to cooperate with the creditor and supply the
corresponding financial information or proof of income upon request after this
contract is signed and during the fulfillment.
 
 
1)
The issue of Letter of Credit, Letter of Guarantee or Standby Letter of Credit
by the creditor for the debtor, the guarantor undertakes to assume  joint and
several liabilities and complement the deposit when the debtor fail to
complement the deposit as required (including advance complement).  Complement
the deposit does not relieve the guarantor from its commitments under this
contract.  The guarantor is responsible for any losses (including loss of
interest) during the complement deposit are made according to this contract.

 
2)
The guarantor confirmed, before the debtor repays all debt under the obligation
of the Main Contract to the creditor, the guarantor shall not execute the right
of recovery to the debtor during the fulfillment of this contract.

 
3)
In the event the debtor early repay all or part of the debtor’s debts, or the
debtor settle individually with the creditor, the guarantor will assume the
joint and several liabilities to the remaining debt after the early repayment or
individual settlement.

 
2. 
Retain or Transfer Agreement

 
 
1)
The creditor is entitled to retain or transfer fund from any guarantor’s
account(s) opened in Shanghai Pudong Development Bank to repay due debt when the
guarantor has a debt that is due.

 
2)
Unless otherwise stipulated by the Nation’s authorize agency, the order of repay
from the retained or transferred fund shall be first to repay the due and unpaid
fees for the guarantor and creditor, then to repay the due and unpaid interest,
and last to repay the due and unpaid principle.

 
3)
In the event the currency of the retained or transferred fund and the debt are
different, the creditor will adopt the conversion rate determined by itself to
purchase the foreign exchange for repayment with the risk taken by the
guarantor.

 
 
5

--------------------------------------------------------------------------------

 

3.
Proof of Debt

 
The valid proof of debt guarantee by the guarantor shall be the accounting
certificate issued and documented according to the creditor’s business
regulation.
 
4. 
Notice and Service

 
1)
When a party of this contract serves notices to the other party, the address to
serve shall be what was listed on the signing page of this contract, until the
written note of change of address was made by the other party.  As long as the
notices is serve to the aforesaid address, the acceptance date shall be
determine as follow: The seventh (7th) bank’s business day from when the
register mail is sent from the business address (corporation and its affiliates)
or home address (natural person); the date when the recipient signed for it the
notice is deliver in person, the send day of the fax or e-mail if the notice is
serve by fax or e-mail.  However, the acceptance date for the creditor shall be
the actual receiving day if the notices, requests or other communications were
sent or served to the creditor.  Furthermore, it the notices or requests were
served via fax or e-mail, the original document (stamped by non-natural person
or signed by natural person) shall be delivered via mail or in person for
verification.

2)
The guarantor agreed: In the event of any litigation action being brought
against the guarantor, any summons and notification relating to the proceedings
shall be sent to the address specified at the signing page of this contract,
which will taken as actual arrival of the files, without written notification to
the bank, the address mentioned above shall not be changed.

 
5.
Effective, Change and Cancellation

 
 
1)
This contract will take effect after it was signed or stamped by both parties’
legal representative/responsible person (only signature is needed if the
guarantor is the natural person) and sealed by the guarantor and the creditor;
until all guaranteed debts under this contract were payoff.

 
2)
The effectiveness of this contract is independent from the effectiveness of the
Main Contract; it will not become invalid or face revocation due to the
invalidity or revocation of the Main Contract.

 
3)
After this contract takes effect, neither party shall change or terminate this
contract in advance.  If the change or termination is necessary, written
agreement shall be reach through consultation of both parties.

 
Article Five     Default and Handling
 
1. 
Default

 
Any of the following condition exists will be constituted as default of the
guarantor to the creditor:
 
1) 
The guarantor makes any incorrect or misleading statements, directions,
guarantees in this contract, or issues any incorrect or misleading
notifications, authorizations, approvals, certificates and other documents
according to or related to this contract, or has been proved to be incorrect or
misleading, or has been confirmed to have lapsed or revoked or has no legal
effect.

2) 
The guarantor violated any agreement under Article Four.


 
6

--------------------------------------------------------------------------------

 

3)        Shut down, out of service, dissolution rectification, reconstruction,
liquidation, receivership or trusteeship, dissolve, canceled or revoked business
license or bankrupt of the guarantor.
4) 
The guarantor is natural person, and is dead or been declared dead.

5) 
The guarantor transfers the asset by the guise of marriage or tries to transfer
the asset.

6) 
The guarantor has a deteriorating financial position, and serious difficulties
in business operation, or incident occurred that would have the negative effect
on its ability of normal business operation, financial status or the ability to
repay the debt.

7) 
The guarantor or the controlling shareholders, actual controlling person or
other relative person involved in serious lawsuits or arbitrations, or the major
capital is being sealed, detente, frozen, compulsory implemented or other equal
measure, or the legal representatives, directors, supervisors or senior
management involved in lawsuits, arbitrations or other coercive measures that
would have a negative effect on the guarantor’s ability to repay the debt.

8) 
Any other violation of this contract of the guarantor that’s serious enough to
obstruct the normal performance of this contract, or prejudice the legitimate
interests of the creditors.

 
2. 
Default Handling

 
The creditor reserve the right to announce the early maturity if any of the
aforesaid default occurred, and required the guarantor to assume the
responsibility of liability or required the debtor to make up the security
deposit, and required the guarantor to pay the liquidated damages (see Article
Seven for the calculation method of liquidated damages).  If the liquidated
damages are not enough to compensate all losses of the creditor, the guarantor
shall compensate the creditor for all losses resulting.
 
Article Six     Other Clause
 
1. 
Suitable Law

 
The law suitable for this contract is the law of the People’s Republic of China
(excluding Hong Kong, Macau and Taiwan Region)
 
2.
Solution of Dispute

 
All disputes relative to this contract shall be resulted through friendly
consultations; if unsuccessful, the local People’s Court at where the creditor
reside shall have the non-exclusive jurisdiction.  During the dispute, all
parties shall continue to fulfill the undisputed term of this contract.
 
3. 
Miscellaneous

 
1) 
Any addition needed for the outstanding issues under this contract shall be
stated in Article Seven of this contract after the agreement of both
parties.  Additional written agreement may be sign as the appendix of this
contract.  The appendix of this contract (see Article Seven for detail) is an
inseparable part of this contract, and has equal legal effect as the main body
of this contract.

 
2)
Unless otherwise specified in this contract, this related terms and expressions
have same meaning as those in the Main Contract.

 
 
7

--------------------------------------------------------------------------------

 

Article Seven     Contract Elements Clause
 
1. 
The Main Contract guaranteed under this contract [corresponds to the Whereas of
this contract]

 
 
(1)
The Main Contract is the <<Agreement for Short-term Loan>> that was signed by
the debtor and the creditor on 1/12/2010[No.:75012009284390].  The creditor in
this contract is the Financing Bank in the Main Contract.

 
(2)
The debtor of the Main Contract is: Dalian Heavy Mining Equipment Manufacturing
Co. Ltd., address: ______________.

 
2. 
The main debt guaranteed under this contract [corresponds to Article One on this
contract]

 
þ The main debt guaranteed under this contract is, according to the Main
Contract, the creditor finance no more than RMB (Currency) Twelve Millions Yuan
even (Capital Writing).  Debt period (named period in the Main Contract) is
1/12/2010 – 1/11/2011.
 
o The main debt guaranteed under this contract is, according to the Main
Contract, the creditor supply ___________________ (name of the intermediate
business) for the debtor, and responsible for no more then
___(Currency)___________________Yuan even (Capital Writing) of liabilities.  In
the event that the creditor is force to make advance payment on the aforesaid
operation, the main debt shall be transfer as the corresponding advance payment
of the creditor.  The main debt amount shall be adjusted according to what was
agreed on the Main Contract.
 
3. 
Default Handling [corresponds to  Paragraph 3 of Article Five of this contract]

 
Liquidated damages: equivalent to Twenty (Capital Writing) percent of the main
debt or _________________
___________________________________________________________
 
4. 
Appendix of this contract includes:  [corresponds to item (1) of Paragraph 3 of
Article Six of this contract]

 
 
(1)
<<____________>>.

 
(2)
<<____________>>.

 
(3)
<<____________>>.

 
(4)
<<____________>>.

 
(5)
<<____________>>.

 
(6)
<<____________>>.

 
5.       Other matters agreed by both parties [corresponds to item (1) of
Paragraph 3 of Article Six of this contract]
 
_________________________________________________________________________________________
_________________________________________________________________________________________
_________________________________________________________________________________________
 
 
8

--------------------------------------------------------------------------------



6.         This contract is made in Triplication, the guarantor holds one copy,
the creditor holds two copies, _____holds ____copy, and they have equal legal
effect.
 
9

--------------------------------------------------------------------------------


 
This contract was signed by the following guarantor and creditor on
1/12/2010.  The guarantor confirm, when signing this contract, both parties had
already been explained and discussed all terms in detail, and have no objection
to all terms, and accurately understand the legal meaning of the terms such as
rights, obligations, responsibilities, limitations and waive.
 
Guarantor (Seal)
 
Creditor (Seal) seal
     
Legal Representative or Authorized Agent
 
Responsible Person or Authorized Agent
     
(Signature or Stamp)
 
(Signature or Stamp) stamp
     
/s/ Lixin Wang
         
/s/ Peili Wang
         
(Above for Legal Persons use)
   



 
Guarantor (Signature)
Signature/Finger print
Signature/Finger print
     
Type of valid ID and No.:
210207195503073232
21020219608133247

 

 
(Above for Natural Persons use)

 
Home address:
 
Main business address:
     
Zip code:
 
Zip code:
     
Telephone:
 
Telephone:
     
Fax:
 
Fax:
     
E-mail:
 
E-mail:
     
Contact person:
 
Contact person:

 
 
10

--------------------------------------------------------------------------------

 